DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 and 11-17 in the reply filed on 02/05/2021 is acknowledged.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/05/2021.
Response to Amendment
The Amendment filed 02/05/2021 has been entered.  Claim 10 has been amended. Accordingly, claims 1-17 are currently pending in the application.  
Claim Objections
Claim 6-8 and 14-16 are objected to because of the following informalities:
In claims 6 and 14, lines 3-4, “the module inlet” should read --the at least one module inlet--.
In claims 7 and 15, lines 1-2, “the module inlet” should read --the at least one module inlet--.
In claims 8 and 16, lines 3-4, “the module outlet” should read --the at least one module outlet--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a control unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-9 and 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Here, the instant specification discloses that “these data are transmitted to a control unit” on page 11 but does not provide sufficient description as to the structure of the “control unit.”
Claims 2-9 and 11-17 which depend from claim 1 are similarly rejected.
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not disclose any structure of a cooling element. The specification does disclose that the cooling element is not shown in the drawings. Thus, one of ordinary skill in the art would not be able to ascertain the structure of the cooling element from the drawings either. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-9 and 11-17 which depend from claim 1 are similarly rejected.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Waldron (US 7,908,765) in view of Lehtonen (WO 2003/033126A1).
Regarding claim 1, Waldron teaches a fluid bed dryer 3 (fluidized bed installation) of a continuous granulating and drying apparatus 1 (fig 1; col 4, lns 42-43). The fluid bed dryer 3 comprises separate processing compartments 20 (a plurality of granulation units) each of which define a fluidized bed tank as instantly claimed (fig 1; col 5, lns 38-58; and col 6, lns 16-21). Granulated product supply conduit 35 (inlet) in the form a pipe section and product discharge conduit 27 (outlet) communicate with any one of compartments 20 (fig 1-5 and 9; col 6, lns 22-52). Waldron further teaches an inlet 17 (a fluid inflow) for fluidizing gas and openings (a fluid outflow) on the bed plate 18 for the passage of fluidizing gas (col 5, lns 43-46). Fig 1 shows that inlet 17 and the openings of bed plate 18 communicate with compartments 20 (fig 1). Waldron further teaches a computer (control unit) adapted to control various functions and processing parameters (col 8, lns 49-51).
Waldron does not specify at least one spray nozzle for spraying a processing substance into the fluidized bed tank.
However, in the same field of endeavor, fluidized bed apparatus, Lehtonen teaches an apparatus comprising a nozzle (54), through which granulating or coating liquid for granulation or coating may be introduced into the fluidizing chamber (pg 10, lns 5-7).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify Waldron by adding a nozzle as taught by Lehtonen in order to introduce granulating or coating liquid for granulation or coating into the fluidizing chamber (see Lehtonen, pg 10, lns 5-7).
Regarding claims 6-8, as applied to claim 1, Waldron further teaches the cylindrical element 37 (at least one module inlet) comprising the granulated product supply conduit 35 (inlet) and the plug 26 (at least one module outlet) comprising the product discharge conduit 27 (outlet) are rotatable independently by means of two separate not shown, drive motors, respectively (col 6, ln 53-56). Waldron specifies that by rotating a cylindrical element 37 comprising the granulated product supply conduit 35, so that the opening 36 is located within the free space between two partition walls 19 delimiting the respective processing compartment 20 on either side (col 6, lns 47-51). Thus, as it rotates, the cylindrical element 37 taught by Waldron serves as a changeover valve.
Although Waldron does not specify wherein the cylindrical element and plug are connected to the inlet and outlet, respectively, of each compartment, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination providing a cylindrical element and plug for the inlet and outlet for each compartment, since it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(B).
Regarding claim 9, as applied to claim 1, although the combination does not specify spray nozzle is arranged in a bottom and/or in a lid and/or in a side wall of the granulation unit, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to further modify the combination by placing the nozzle taught by Lehtonen, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(C).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Waldron (US 7,908,765) in view of Lehtonen (WO 2003/033126A1), as applied to claim 1, and in further view of Leuenberger (US 2003/0000228).
Regarding claims 2-3, as applied to claim 1, the combination does not specify an inlet line via which the inlets of all the granulation units are connected nor an outline line via which the outlets of all the granulation units are connected.
However, in the same field of endeavor, fluidized bed apparatus, Leuenberger teaches an apparatus wherein the particle outlet 45 of the first container 11 (granulation unit) is connected by a transfer connection 53 to the particle inlet 46 of the second container 12 ([0030]). The particle outlet 47 of the second container 12 is connected by a transfer connection 54 to the particle inlet 48 of the third container ([0030]). The particle outlet 49 of the third container 13 is connected by a pipe 55 (inlet line) to a collecting container 57 for receiving the prepared particulate material 58 ([0030]). 
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination by adding pipe between each container as taught by Leuenberger in order to transport particles into each container (see Leuenberger, [0030] and [0051]).
Although the combination does not specify an outlet line, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination to include an additional pipe such as one taught by Leuenberger, since it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(B).  One would have been motivated in order to transport particles out of each container.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Waldron (US 7,908,765) in view of Lehtonen (WO 2003/033126A1), as applied to claim 1, and in further view of Bach (US 6,058,624).
Regarding claims 4-5
However, in the same field of endeavor, fluid bed apparatus, Bach teaches supplying a cleaning or washing liquid to the interior of each filter element 11 through a supply line 20 (cleaning module) (col 6, ln 54 - col 7, ln 5).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to further modify the combination by adding a supply line as taught by Bach in order to supplying a cleaning or washing liquid which provides an attractive and advantageous possibility for cleaning-in-place of the apparatus (see Bach, col 6, ln 54 - col 7, ln 5).
Examiner notes that the limitations “may be cleaned independently of every other granulation unit” and “to carry out cleaning with manual intervention or cleaning without manual intervention” are recitations of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Here, the combination teaches all of the positively recited structure (cleaning module and granulation unit) of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. MPEP 2111.02(II).
Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Waldron (US 7,908,765) in view of Lehtonen (WO 2003/033126A1) and Leuenberger (US 2003/0000228), as applied to claim 2, and in further view of Bach (US 6,058,624).
Regarding claims 11-17, as applied to claim 2, although the combination does not specify an outlet line, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination to include an additional pipe such as one taught by Leuenberger, since it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(B).  One would have been motivated in order to transport particles out of each container.
The combination does not specify a cleaning module operatively connected with each granulation unit.
However, in the same field of endeavor, fluid bed apparatus, Bach teaches supplying a cleaning or washing liquid to the interior of each filter element 11 through a supply line 20 (cleaning module) (col 6, ln 54 - col 7, ln 5).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to further modify the combination by adding a supply line as taught by Bach in order to supplying a cleaning or washing liquid which provides an attractive and advantageous possibility for cleaning-in-place of the apparatus (see Bach, col 6, ln 54 - col 7, ln 5).
Examiner notes that the limitations “may be cleaned independently of every other granulation unit” and “to carry out cleaning with manual intervention or cleaning without manual intervention” are recitations of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Here, the combination teaches all of the positively recited structure (cleaning module and granulation unit) of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. MPEP 2111.02(II).
The combination does not specify a cleaning module operatively connected with each granulation unit.
However, in the same field of endeavor, fluid bed apparatus, Bach teaches supplying a cleaning or washing liquid to the interior of each filter element 11 through a supply line 20 (cleaning module) (col 6, ln 54 - col 7, ln 5).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to further modify the combination by adding a supply line as taught by Bach in order to supplying a cleaning or washing liquid which provides an attractive and advantageous possibility for cleaning-in-place of the apparatus (see Bach, col 6, ln 54 - col 7, ln 5).
Examiner notes that the limitations “may be cleaned independently of every other granulation unit” and “to carry out cleaning with manual intervention or cleaning without manual intervention” are recitations of intended use. A recitation of the intended use of the claimed invention must result in a 
Waldron further teaches the cylindrical element 37 (at least one module inlet) comprising the granulated product supply conduit 35 (inlet) and the plug 26 (at least one module outlet) comprising the product discharge conduit 27 (outlet) are rotatable independently by means of two separate not shown, drive motors, respectively (col 6, ln 53-56). Waldron specifies that by rotating a cylindrical element 37 comprising the granulated product supply conduit 35, so that the opening 36 is located within the free space between two partition walls 19 delimiting the respective processing compartment 20 on either side (col 6, lns 47-51). Thus, as it rotates, the cylindrical element 37 taught by Waldron serves as a changeover valve.
Although Waldron does not specify wherein the cylindrical element and plug are connected to the inlet and outlet, respectively, of each compartment, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to further modify the combination providing a cylindrical element and plug for the inlet and outlet for each compartment, since it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(B).
Although the combination does not specify spray nozzle is arranged in a bottom and/or in a lid and/or in a side wall of the granulation unit, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to further modify the combination by placing the nozzle taught by Lehtonen, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(C).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                       
	/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743